DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 65, line 1, “claim 65” has been amended to read as -- claim 64 --.
 
Allowable Subject Matter
Claims 1-40 have been cancelled by the applicant. 

Claims 41-66 are allowed. The following is an examiner’s statement of reasons for allowance:
Goldman et al. (US 8,159,377) and RYU et al. (US 2019/0173480) are considered to be the closest prior art to the claimed invention. Goldman et al. (Fig. 1) discloses a timing skew estimation system of a time-interleaved ADC (TIADC), comprising: a reference ADC 101; a plurality of sub-ADCs (103, 105, 107); a phase generator 109; and a digital unit 117, wherein the digital unit includes a timing mismatch estimation unit 121 that is configured to calculate a correlation between each of the plurality of sub-ADCs. Then the timing mismatch estimation unit calculates a cost function of each of the plurality of sub-ADCs, except for the reference ADC. The timing mismatch estimation unit also continually calculates the timing skew of each 

	Regarding claims 41-54, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “calculating a DC-offset sample based on a difference between the output sample from the sub-converter and the reference level; filtering a series of DC-offset samples for each sub-converter, to produce a DC-offset estimate for each sub-converter; and applying a DC-offset correction for each of one or more of the sub-converters, based on the respective DC-offset estimate” is not found in the prior art of record. Therefore, the claims are allowed.


	Regarding claims 55-60, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “the calibration circuit configured to…calculate a DC-offset sample based on a 

	Regarding claims 61-63, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “calculating a negative-valued sample gain error based on a difference between an expected output sample value for the non-zero reference value magnitude and the output sample from the sub-converter; filtering a series of sample gain errors for each sub-converter, to produce an average gain error for each sub-converter; and applying a gain correction for each of one or more of the sub-converters, based on the respective average gain error.” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 64-66, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “calculating a sample timing error for the sub-converter, based on the estimated derivative and a DC-offset sample for the sub-converter and output sample; filtering a series of sample timing errors for each sub-converter, to produce an average timing error for each sub-converter; and applying a timing correction to each of one or more of the sub-converters, based 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                            Phone: 571-272-1809